DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 12/16/2020, with respect to the 35 USC § 101 rejection of claims 2-21 have been considered and are persuasive. 

Applicant’s arguments and amendments, filed on 12/16/2020, with respect to the 35 USC § 103 rejection of claims 2-21 has been considered but are not persuasive. 
The Applicant argues that Jena in view of Thalhammer fails to disclose the new claim amendments. The argument is moot because the amendments have been rejected over Xiao. 
For the reasons set forth in the 35 USC § 103 rejection of claims 2-21 above, the references cited in the rejection render amended claims 2-21 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-9, 12-14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of U.S. Patent Publication No. 2007/0092407 to Xiao, et al. (“Xiao”).

Regarding Claim 2, Jena discloses: 
A system, comprising: (Abstract: a system); a mobile device (Abstract: a mobile device); and a server ([0009]: a remote server) configured to: 
receive, from the mobile device, information associated with a testing device ([0017]: a mobile device captures an image for use in a digital test), wherein the testing device is configured to receive a biologic ([0029]: a colorimetric test strip is exposed to a test fluid); 
receive an RGB image of the testing device from the mobile device ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device);
identify RGB color values for a plurality of pixels of the RGB image ([0032]: analyzing the image to obtain color values); 
wherein the normalized color value ([0104]: normalization of an image) is created relative to a particular color of the RGB color values associated with the testing device ([0104]: in situ calibration of target colors using reference colors, such as a yellow stripe, a green-yellow stripe and a green stripe);
provide diagnostic test results based on the normalized color value ([0009]: a specific test result is based on a calibration, see also [0032], analyzing an image based on in situ calibration);
store the diagnostic test results on the server (para. [0017]: the calibration colors are stored in memory); and
associate the stored diagnostic test results with the biologic collected using the agent-induced material swab (para. [0018]: the test strip color is compared to the test strip color), such that the diagnostic test results are linked to other diagnostic test results concerning a same biologic type. (para. [0018]: the test strip color is compared to the test strip color).
However, Jena does not explicitly recite: from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution; determine certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels; create a normalized color value from the RGB color values of the remaining pixels.
from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
Xiao teaches that it is old and well known in the art of healthcare to determine certain ones of the plurality of pixels of the RGB image ([0070]: comparing each pixel in an image to set averages) to have RGB color values that define the certain ones of the plurality of pixels as outliers ([0070]: measuring the difference between the pixel RBG value and the set average to determine if a pixel is outside the allowable deviation, construed as an outlier); 
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels ([0029]: when the pixel’s deviation is greater than the set deviation, the pixel is rejected from the set);
create a normalized color value from the RGB color values of the remaining pixels ([0070]: averages and standard deviations of the RGB values for the whole area of the sensor element are calculated) to reduce image noise.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to determine certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels; create a normalized color value from the 

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the solution is a chemical catalyst. (Jena, para. [0005]: the test strips can include electrochemical strips).

Regarding claim 4, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the testing device includes a plurality of immunoassay test strips. (Jena, para. [0156]: testing includes immunoassay testing).

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein the mobile device includes a camera (Jena, Abstract: a mobile device including a camera), a viewing screen (Jena, para. [0115]: screen 310), and a software application stored thereon (Jena, para. [0115]: software stored in memory of the mobile device), wherein the software application provides executable instructions (Jena, para. [0115]: software) that, when executed, cause the mobile device to:
initiate operation of the camera of the mobile device (Jena, para. [0009]: the camera automatically detects colors of the colorimetric strip);
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (Jena, para. [0105]: the image is presented on the display for alignment);
detect when an alignment of the alignment graphic and the alignment target has taken place (Jena, para. [0105]: the preferred alignment is shown);
capture an image of the testing device (Jena, para. [0105]: the camera captures an image);
process the image to determine pixel count (Jena, para. [0147]) and line intensity of a test line of each of the plurality of immunoassay test strips (Jena, para. [0152]: color intensity);
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (Jena, para. [0147]: compared to calibration target); and 
present test results on the viewing screen. (Jena, para. [0146]: the results (“reports”) are displayed).

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application. (Jena, para. [0017]: the calibration colors are detected by the camera and stored in memory).

Regarding claim 8, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the test results include a quantitative result (Jena, para. [0015]: the system produces a test reading, which can be a quantitative result).

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the quantitative result includes a reaction rating (Thalhammer, para. [0084]: creating a qualitative result include the quantity of a particular analyte).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include wherein the quantitative result includes a reaction rating, as taught by Thalhammer, in order to determine quantity of analyte because Thalhammer teaches that such methods improve testing.

Regarding claim 12, Jena discloses: 
A method, comprising: ([0007]: a method of securing a deceased person’s information in an encrypted/de-identified format);
receiving, by a server from a mobile device, information associated with a testing device ([0017]: a mobile device captures an image for use in a digital test), wherein the testing device is configured to receive a biologic ([0029]: a colorimetric test strip is exposed to a test fluid); 
receiving, at the server, an RGB image of the testing device from the mobile device ([0014]: the image of the colorimetric test strip, which is used by the system, is acquired by a mobile device, meaning that the image would be received from the mobile device); 
identifying, by the server. RGB color values for a plurality of pixels of the RGB image ([0032]: analyzing the image to obtain color values);
wherein the normalized color value is created relative to a particular color of the RGB color values associated with the testing device ([0104]: in situ calibration of target colors using reference colors, such as a yellow stripe, a green-yellow stripe and a green stripe);
providing, by the server, diagnostic test results based on the normalized color value ([0009]: a specific test result is based on a calibration, see also [0032], analyzing an image based on in situ calibration);
storing, by the server, the diagnostic test results on the server (para. [0017]: the calibration colors are stored in memory); and 
associating, by the server, the stored diagnostic test results with the biologic collected using the agent-induced material swab (para. [0018]: the test strip color is compared to the test strip color), such that the diagnostic test results are linked to other diagnostic test results concerning a same biologic type (para. [0018]: the test strip color is compared to the test strip color).
However, Jena does not explicitly recite: from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution; determine certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels; create a normalized color value from the RGB color values of the remaining pixels.
Thalhammer teaches that it is old and well known in the art of healthcare to include from an agent-induced material swab device (Thalhammer, para. [0076]: a sample swab); and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution (Thalhammer, para. [0076]: collecting a patient sample and submerging the sample in a solution) to obtain samples.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include from an agent-induced material swab device; and wherein the agent-induced material swab is used to collect the biologic from a user and is then submerged into a solution, as taught by Thalhammer, in order to obtain samples because Thalhammer teaches that such methods improve sampling.
Xiao teaches that it is old and well known in the art of healthcare to determining, by the server, certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers ([0070]: comparing each pixel in an image to set averages) to have RGB color values that define the certain ones of the plurality of pixels as outliers ([0070]: measuring the difference between the pixel RBG value and the set average to determine if a pixel is outside the allowable deviation, construed as an outlier); 
discarding, by the server, the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels ([0029]: when the pixel’s deviation is greater than the set deviation, the pixel is rejected from the set);
creating, by the server, a normalized color value from the RGB color values of the remaining pixels ([0070]: averages and standard deviations of the RGB values for the whole area of the sensor element are calculated) to reduce image noise.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to determine certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers; discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels; create a normalized color value from the RGB color values of the remaining pixels, as taught by Xiao, in order to reduce image noise because Xiao teaches that such methods improve image normalization.

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the solution is a chemical catalyst (Jena, para. [0005]: the test strips can include electrochemical strips).

Regarding claim 14, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the testing device includes a plurality of immunoassay test strips (Jena, para. [0156]: testing includes immunoassay testing).

Regarding claim 16, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
wherein the mobile device includes a camera (Jena, Abstract: a mobile device including a camera), a viewing screen (Jena, para. [0115]: screen 310), and a software application stored thereon (Jena, para. [0115]: software stored in memory of the mobile device), and the method further comprising:
initiating operation of the camera of the mobile device (Jena, para. [0009]: the camera automatically detects colors of the colorimetric strip);
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (Jena, para. [0105]: the image is presented on the display for alignment);
detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place Jena, para. [0105]: the preferred alignment is shown);
capturing, by the mobile device, an image of the testing device (Jena, para. [0105]: the camera captures an image);
processing, by the mobile device, the image to determine pixel count (Jena, para. [0147]) and line intensity of a test line of each of the plurality of immunoassay test strips (Jena, para. [0152]: color intensity); 
comparing, by the mobile device, one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (Jena, para. [0147]: compared to calibration target); and
presenting test results on the viewing screen of the mobile device. (Jena, para. [0146]: the results (“reports”) are displayed).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application. (Jena, para. [0017]: the calibration colors are detected by the camera and stored in memory).

Regarding claim 18, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
wherein the test results include a quantitative result (Jena, para. [0015]: the system produces a test reading, which can be a quantitative result).

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the quantitative result includes a reaction rating (Thalhammer, para. [0084]: creating a qualitative result include the quantity of a particular analyte).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Jena to include wherein the quantitative result includes a reaction rating, as taught by Thalhammer, in order to determine quantity of analyte because Thalhammer teaches that such methods improve testing.

Claims 5, 11, 15, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of U.S. Patent Publication No. 2007/0092407 to Xiao, et al. (“Xiao”)  in further view of U.S. Patent No. 9,857,372 to Pulitzer, et al. (“Pulitzer”).

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (Pulitzer, col. 5, lines 26-29: disclosing Zika test strips with hCG detection).

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above.
Hutton teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: receive, over a network, a notification relating to an issued prescription (Hutton, col. 7, line 53: information is provided to hospitals and clinics to provide prescriptions); and communicate information relating to the issued prescription over a network to a pharmacy (Hutton, col. 13, lines 40-43: providing a notification, such as test results, over a network to a healthcare industry individuals).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include receiving, by the server over a network, a notification relating to an issued prescription; and communicating information relating to the issued prescription over a network to a pharmacy, as taught by Hutton, in order to provide additional care because Hutton teaches that such methods improve patient outcomes.

claim 15, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG. (Pulitzer, col. 5, lines 26-29: disclosing Zika test strips with hCG detection).

Regarding claim 21, the combination discloses each of the limitations of claim 20 as discussed above. 
Hutton teaches that it is old and well known in the art of healthcare to include receiving, by the server over a network, a notification relating to an issued prescription (Hutton, col. 7, line 53: information is provided to hospitals and clinics to provide prescriptions); and communicating information relating to the issued prescription over a network to a pharmacy (Hutton, col. 13, lines 40-43: providing a notification, such as test results, over a network to a healthcare industry individuals).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include receiving, by the server over a network, a notification relating to an issued prescription; and communicating information relating to the issued prescription over a network to a pharmacy, as taught by Hutton, in order to provide additional care because Hutton teaches that such methods improve patient outcomes.

Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0072189 to Jena, et al. (“Jena”) in view of U.S. Patent Publication No. 2017/0212124 to Thalhammer, et al. (“Thalhammer”) in further view of U.S. Patent Publication No. 2007/0092407 to Xiao, et al. (“Xiao”) in further view of U.S. Patent Publication No. 2017/0011192 to Arshad, et al. (“Arshad”).

Regarding claim 10, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
send the diagnostic test results from the server to a telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server); 
send additional medical history information to the telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server).
However, Jena does not explicitly recite: wherein the server is further configured to: determine if the diagnostic test results include a positive result; present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected; and initiate a telemedicine conference with the telemedicine provider.
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: determine if the diagnostic test results include a positive result (Thalhammer, para. [0083]: determining if a test is positive).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include wherein the server is further configured to: determine if the diagnostic test results include a positive result, as taught by Thalhammer, in order to determine necessary care because Thalhammer teaches that such methods improve patient care.
Arshad teaches that it is old and well known in the art of healthcare to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device (Arshad, para. [0016]: presenting a patient an option to create a telemedicine encounter, and considers test results, see para. [0123]);
determine whether the telemedicine initiation option is selected (Arshad, para. [0016]: receiving a request for an encounter); 
initiate a telemedicine conference with the telemedicine provider (Arshad, para. [0017]: placing the patient in an immediate queue).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected, as taught by Arshad, in order to provide telecare because Arshad teaches that such methods improve patient care.

Regarding claim 20, the combination discloses each of the limitations of claim 22 as discussed above, and further discloses:
send the diagnostic test results from the server to a telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server); 
send additional medical history information to the telemedicine provider (Jena, para. [0009]: values and information is sent to a provider via a remote server).
However, Jena does not explicitly recite: wherein the server is further configured to: determine if the diagnostic test results include a positive result; present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected; and initiate a telemedicine conference with the telemedicine provider.
Thalhammer teaches that it is old and well known in the art of healthcare to include wherein the server is further configured to: determine if the diagnostic test results include a positive result (Thalhammer, para. [0083]: determining if a test is positive).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include wherein the server is further configured to: determine if the diagnostic test results include a positive result, as taught by Thalhammer, in 
Arshad teaches that it is old and well known in the art of healthcare to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device (Arshad, para. [0016]: presenting a patient an option to create a telemedicine encounter, and considers test results, see para. [0123]);
determine whether the telemedicine initiation option is selected (Arshad, para. [0016]: receiving a request for an encounter); 
initiate a telemedicine conference with the telemedicine provider (Arshad, para. [0017]: placing the patient in an immediate queue).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Jena to include present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected, as taught by Arshad, in order to provide telecare because Arshad teaches that such methods improve patient care.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The e-xaminer can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686